Title: To George Washington from Major General John Sullivan, 1 July 1779
From: Sullivan, John
To: Washington, George


        
          [Wyoming, Pa., 1 July 1779]
        
        Extract of a letter from General Sullivan dated Wioming July the 1st 1779.
        “I have the honor to inclose your Excellency an extract from General Clinton’s letter of the 27th instant, assuring me of his great forwardness. This letter was accompanied by another from Mr Deane to General Clinton, and by General Haldimands speech to the Oneidas copies of which I do myself the honor likewise to transmit you. Your Excellency will discover from the tenor of General Haldimand’s address, that we have little reason to apprehend any further opposition, than what his Indian allies may think proper to make, as he does not mention a singular regular in his threats to the Oneidas. The necessity I am under of waiting for the last division of boats laden with Commissary stores is the only cause of delay with me at present. This will soon be removed as I have reason to conclude they are now on

their passage escorted by Hubleys Regiment. Immediately on their arrival I shall take up my line of March.”
        
          Jn’o. Sullivan
        
      